Citation Nr: 1201581	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  07-06 423A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to a rating in excess of 30 percent for residuals of shell fragment wound with scarring and damage to Muscle Groups VI and VII of the right arm.

3.  Entitlement to a rating in excess of 10 percent for residuals of fracture of right ulna with arthritis.

4.  Entitlement to a compensable rating for partial paralysis of the right ulnar nerve.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1944 to September 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of December 2005 and May 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board observes that in the December 2005 rating decision, the RO incorrectly indicated that the Veteran was seeking a rating in excess of 30 percent rating for his partial paralysis of the right arm.  However, in the code sheets of subsequent rating decisions identifying the disabilities that service connection was in effect for and their ratings, the RO correctly identified that the Veteran has had a noncompensable rating for partial paralysis of the right arm since March 15, 1949.  Accordingly, the Board has framed the issue as set forth on the title page.

In December 2008, the Veteran testified at a hearing conducted before a decision review officer.  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

On December 7, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw from appellate review his appeal of the claims for an initial compensable rating for bilateral hearing loss; a rating in excess of 30 percent for residuals of shell fragment wound with scarring and damage to Muscle Groups VI and VII of the right arm; a rating in excess of 10 percent for residuals of fracture of right ulna with arthritis; and a compensable rating for partial paralysis of the right ulnar nerve.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the claims for an initial compensable rating for bilateral hearing loss; a rating in excess of 30 percent for residuals of a shell fragment wound with scarring and damage to Muscle Groups VI and VII of the right arm; a rating in excess of 10 percent for residuals of fracture of right ulna with arthritis; and a compensable rating for partial paralysis of the right ulnar nerve by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn the appeal of his claims for an initial compensable rating for bilateral hearing loss; a rating in excess of 30 percent for residuals of a shell fragment wound with scarring and damage to Muscle Groups VI and VII of the right arm; a rating in excess of 10 percent for residuals of fracture of right ulna with arthritis; and a compensable rating for partial paralysis of the right ulnar nerve.  See statements received in December 2011.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review these claims, and they are dismissed.


ORDER

The appeal of the issue of entitlement to an initial compensable rating for bilateral hearing loss is dismissed.

The appeal of the issue of entitlement to a rating in excess of 30 percent for residuals of a shell fragment wound with scarring and damage to Muscle Groups VI and VII of the right arm is dismissed.

The appeal of the issue of entitlement to a rating in excess of 10 percent for residuals of fracture of right ulna with arthritis is dismissed.

The appeal of the issue of entitlement to a compensable rating for partial paralysis of the right ulnar nerve is dismissed.



		
THERESA M. CATINO 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


